Citation Nr: 1710043	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date, prior to June 16, 2011, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On his November 2015 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a November 2015 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 26, 1958, the RO in Denver, Colorado, denied a claim for service connection for bilateral hearing loss, which had been shown by the record at that time. 

2.  A letter from the Veteran to the Denver RO, received on September 3, 1958, expressed a desire to appeal the August 1958 rating decision that denied the claim for service connection for bilateral hearing loss.

3.  From the record, there is no indication that the RO ever issued a statement of the case (SOC) in response to the Veteran's September 1958 notice of disagreement (NOD); consequently, that claim remained pending. 

4.  On September 26, 1972, and June, 16, 2011, the Veteran filed applications to reopen his claim for service connection for bilateral hearing loss. 

5.  The Veteran's original claim for service connection for bilateral hearing loss was pending at the time the Veteran filed his applications to reopen in September 1972 and June 2011.  When he was granted service connection for bilateral hearing loss in August 2014, the Veteran was entitled to the grant of service connection for this disability, effective from January 9, 1958, the date the Veteran's still pending original claim was received.


CONCLUSION OF LAW

An effective date of January 9, 1958 is warranted for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.160, 3.400(b)(2)(i), 20.201, 20.302(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim for an earlier effective date for service connection for bilateral hearing loss, back to the earliest possible date, this claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (holding that the secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Legal Criteria and Analysis

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i) (2016).  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2016).  Such an informal claim must identify the benefit sought. An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016);  see also Rodriguez v. West, 189 F.3d. 1351   (Fed. Cir. 1999). 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2016).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it in compliance with procedural requirements mandated by law.  Norris v. West, 12 Vet. App. 413, 422 (1999).  See also Jones v. Shinseki, 23 Vet. App. 122, 124 (2009) (holding that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability") (quoting Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  

When an appellant files a timely NOD from a claim that has been denied, and the RO fails to recognize the NOD by issuing a SOC, that claim remains pending until it is decided by the Board.  See Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (noting that the Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the RO's subsequent denial of reopening of the claim had become final).  See also Jones, 23 Vet. App. at 125 (noting that "Once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

III.  Analysis

On August 26, 1958, the RO in Denver, Colorado, denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  As indicated in the rating decision, "defective hearing" was confirmed at that time; however, it was determined that a hearing loss disability was not shown in service.

In a September 3, 1958 letter, the Veteran wrote that he did not think the August 1958 decision was "in accordance with the laws and facts in [his] case and wish[ed] to appeal to the Administrator of Veterans Affairs."  Because the Veteran used the words "appeal," and "administrator," the Board views this as a request for a higher authority than the RO to review the claim, making it a NOD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).

The September 1958 letter satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  38 C.F.R. § 20.201 (2016).  Furthermore, because the September 1958 letter was received by the VA within one year of the August 1958 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2016).  There is no indication in the record that the RO ever issued a SOC in response to the Veteran's September 1958 submission.  Consequently, that claim remained pending. 

In this case, on June 16, 2011, the Veteran filed an application to reopen his claim for service connection for bilateral hearing loss.  However, the Veteran's original claim for service connection for bilateral hearing loss was still pending as it had been placed into appellate status by his timely NOD, and could not be resolved by the subsequent RO grant to a later effective date.  Thus, the assignment of an effective date of June 16, 2011, based on the Veteran's more recent application to reopen his claim is incorrect as a matter of law, as the original claim remained pending. 

Accordingly, since the Veteran's original claim for service connection for bilateral hearing loss was pending at the time the Veteran filed his application to reopen in June 2011, and as he had been shown to have a bilateral hearing loss disability at the time of the original application, he was entitled to the grant of service connection for this disability, effective from January 9, 1958, the date his original service connection claim was received by the RO.  See 38 C.F.R. § 3.400(b)(2)(i) (2016).







ORDER

Entitlement to an effective date of January 9, 1958, for the award of service connection for bilateral hearing loss, is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


